EXAMINER'S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Claudia Schultze on September 1, 2022.

The application has been amended as follows: 

1. (Currently Amended) A process for producing hydrogen iodide, the process comprising: providing a vapor-phase reactant stream comprising hydrogen and iodine; and reacting the reactant stream in the presence of a catalyst to produce a product stream comprising hydrogen iodide, wherein the catalyst consists of at least one selected from the group consisting of nickel, cobalt, iron, nickel oxide, cobalt oxide, and iron oxide, and wherein the catalyst is supported on a support.
2. (Original) The process of claim 1, wherein in the providing step, the hydrogen comprises less than about 500 ppm by weight of water and less than about 500 ppm by weight of oxygen.
3. (Original) The process of claim 1, wherein in the providing step, the iodine comprises less than about 500 ppm by weight of water.
4. (Original) The process of claim 1, wherein in the providing step, a mole ratio of the hydrogen to the iodine in the reaction stream is from about 1:1 to about 10:1.
5. (Original) The process of claim 4, wherein the mole ratio of the hydrogen to the iodine in the reaction stream is from about 2.5:1 to about 3:1.
6. (Currently Amended) The process of claim 1, wherein the support is selected from the group consisting of activated carbon, silica gel, zeolite, silicon carbide, metal oxides, and combinations thereof.
7. (Currently Amended) The process of claim 6, wherein the support is a metal oxide support, the metal oxide support is selected from the group consisting of alumina, magnesium oxide, titanium oxide, zinc oxide, zirconia, chromia, and combinations thereof.
8. (Previously Presented) The process of claim 7, wherein the catalyst consists of nickel and the support is alumina.
9. (Original) The process of claim 1, wherein catalyst is from about 0.1 wt.% to about 50 wt.% of the total weight of the catalyst and the support.
10. (Original) The process of claim 1, wherein in the reacting step, a contact time of the reactant stream with the catalyst is from about 0.1 second to about 1,800 seconds.
11. (Original) The process of claim 1, further comprising heating the reactant stream to a reaction temperature from about 150°C to about 600°C before the reacting step.
12. (Currently Amended) The process of claim 1, wherein the product stream further comprises unreacted iodine and the process further comprises the additional steps of:
 	separating the unreacted iodine from the product stream as solid iodine;
heating the solid iodine to produce liquid iodine; and
vaporizing the liquid iodine and returning the vaporized iodine to the reactant stream.
13. (Original) The process of claim 12, wherein the process is a continuous process.
14. (Original) The process of claim 12, wherein the product stream further comprises unreacted hydrogen and the process further comprises the additional steps of:
separating the hydrogen from the product stream; and
returning the separated hydrogen to the reactant stream.
15. (Original) The process of claim 14, wherein separating the hydrogen from the product stream includes:
compressing the product stream; and
subjecting the compressed product stream to flash cooling.
16. (Currently Amended) A process for producing hydrogen iodide, the process comprising the following steps: 
reacting hydrogen and iodine in the vapor phase in the presence of a catalyst to produce a product stream comprising hydrogen iodide and unreacted iodine, wherein the catalyst consists of at least one selected from the group consisting of nickel, cobalt, iron, nickel oxide, cobalt oxide, and iron oxide, and wherein the catalyst is supported on a support; 
removing at least some of the unreacted iodine from the product stream by cooling the product stream to form solid iodine, the solid iodine forming in one of: 
a first iodine removal vessel; or 
a second iodine removal vessel; 
producing liquid iodine from the solid iodine by: 
heating the first iodine removal vessel to liquefy the solid iodine when cooling the product stream through the second iodine removal vessel; or 
heating the second iodine removal vessel to liquefy the solid iodine when cooling the product stream through the first iodine removal vessel; and 
vaporizing the liquid iodine and recycling the vaporized iodine to the reactant stream.

17. (Original) The process of claim 16, wherein the product stream further comprises unreacted hydrogen and the process further comprises the additional steps of: 
separating the hydrogen from the product stream; and 
recycling the separated hydrogen to the reacting step.
18. (Original) The process of claim 17, wherein separating the hydrogen from the product stream includes: 
compressing the product stream; and 
subjecting the compressed product stream to flash cooling.
19. (Original) The process of claim 17, wherein the process is a continuous process.
20. (Currently Amended) The process of claim 17, wherein the support is selected from the group consisting of activated carbon, silica gel, zeolite, silicon carbide, metal oxides, and combinations thereof.
21. (Currently Amended) The process of claim 20, wherein the support is a metal oxide support, the metal oxide support is selected from the group consisting of alumina, magnesium oxide, titanium oxide, zinc oxide, zirconia, chromia, and combinations thereof.
22. (Original) The process of claim 17, wherein reacting hydrogen and iodine in the vapor phase in the presence of a catalyst is at a reaction temperature from about 150°C to about 600°C.
The following is an examiner’s statement of reasons for allowance: the prior art does not does not disclose a process for producing hydrogen iodide by reacting hydrogen and iodide in gaseous phase in the presence of a catalyst consists of at least one selected from the group consisting of nickel, cobalt, iron, nickel oxide, cobalt oxide and iron oxide.  The previous applied references require the presence of a platinum group in the catalyst.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356. The examiner can normally be reached Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        September 7, 2022